In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Gurahian, J.), entered March 25, 1993, which denied their motion for summary judgment dismissing the complaint based on the plaintiff’s failure to establish "serious injury” pursuant to Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The affidavit of the plaintiff’s treating physician, Dr. Walter Szpur, indicated that on January 11, 1993, almost 18 months after the accident, there was a 40% deficit in the range of motion of plaintiffs cervical spine and, based on this predicate, concluded that the plaintiff experienced a permanent partial disability. The affidavit was sufficient to warrant denial of the motion for summary judgment dismissing the complaint (see, Lopez v Senatore, 65 NY2d 1017; Lamarre v Troop, 202 AD2d 645; cf., McHaffie v Antieri, 190 AD2d 780; Philpotts v Petrovic, 160 AD2d 856). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.